Citation Nr: 1744178	
Decision Date: 10/03/17    Archive Date: 10/13/17

DOCKET NO.  17-05 472A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Houston, Texas


THE ISSUES

1. Entitlement to a retroactive clothing allowance for 2008-2010.

2. Entitlement to a clothing allowance for 2013.

3. Entitlement to a clothing allowance for 2016.

[Additional pending claims for medical expense reimbursement, specially adapted housing, benefits under 38 U.S.C.A. § 1151, service connection, increased disability ratings, and entitlement to an automobile allowance will be addressed in separate decisions.]


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel



INTRODUCTION

The Veteran served on active duty from May 1974 to January 1975, from November 2005 to March 2006, and from October 2006 to December 2007, to include service in Southwest Asia.

This matter is before the Board of Veterans' Appeals (Board) on appeal of decisions issued in September 2012, September 2013, and June 2016 by the Department of Veterans Affairs (VA) Medical Center (VAMC) in Houston, Texas. 

The Board notes that this matter was addressed by the United States Court of Appeals for Veterans Claims (Court) in an Order issued in November 2016 instructing VA to adjudicate and process these claims, for which appeals had been pending for some time. 


FINDINGS OF FACT

1. The Veteran was first awarded service connection in a rating decision issued in December 2008, with an effective date of December 17, 2007; she filed for clothing allowance for the years 2008 to 2010 in August 2012.

2. The Veteran is service-connected for a skin disability and her service-connected fibromyalgia results in skin symptoms.

3. The Veteran is not shown to use any prosthetic or orthopedic assistive devices which have exposed metal or are judged by VHA prosthetics services to cause wear and tear to clothing for any service-connected disability.


CONCLUSIONS OF LAW

1. The criteria for eligibility for retroactive clothing allowance for the years 2008 through 2010 have not been met.  38 U.S.C.A. § 1162 (West 2014); 38 C.F.R. § 3.810 (2017).

2. The criteria for establishing eligibility for clothing allowance due to use of topical medications for the years 2013 and 2016 have been met.  38 U.S.C.A. § 1162 (West 2014); 38 C.F.R. § 3.810 (2017).

3. The criteria for establishing eligibility for clothing allowance due to use of a prosthetic or orthopedic assistive devices in 2013 and 2016 have not been met.  38 U.S.C.A. § 1162 (West 2014); 38 C.F.R. § 3.810 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim. 

The provisions relating to notice and development found in the VCAA apply to benefits adjudicated under chapter 51 of title 38 of the United States Code and are thus not applicable to this case, which is determined under chapter 11 of title 38.  Barger v. Principi, 16 Vet. App. 132, 138 (2002).  Notwithstanding the fact that the notice and development provisions are not controlling in these matters, the Board has reviewed the case and determined the Veteran has had a fair opportunity to present arguments and evidence in support of her claim.  In this regard, the Agency of Original Jurisdiction (AOJ) has afforded the Veteran the opportunity to present information and evidence in support of the appeal, and she has done so, to include at the Board hearing in September 2013, on other related claims.  She has declined a hearing on the claims herein.  In addition, notwithstanding the holding in Barger, the Veteran has been advised of her rights under VCAA in several letters sent throughout the pendency of her multiple claims.  

The Board finds there is no indication in the record of any additional existing evidence relevant to the issue to be decided herein that is available and not part of the claims file.  Therefore, the Board will proceed to the merits of the Veteran's appeal.

Legal Standard for Clothing Allowance

A veteran who has a service-connected disability that requires the use of a prosthetic or orthopedic appliance which the Secretary determines tends to wear out or tear the clothing of the veteran or uses medication which (A) a physician has prescribed for a skin condition which is due to a service-connected disability, and (B) the Secretary determines causes irreparable damage to the veteran's outergarments is entitled to an annual clothing allowance, payable in a lump sum. 38 U.S.C.A. § 1162, 38 C.F.R. § 3.810 (a). 

A veteran is entitled to one annual clothing allowance if a VA examination or a hospital or examination report from a qualifying facility establishes that the veteran, because of a service-connected disability or disabilities due to loss or loss of use of a hand or foot compensable at a rate specified in § 3.350(a), (b), (c), (d) or (f), wears or uses one qualifying prosthetic or orthopedic appliance (including, but not limited to, a wheelchair) which tends to wear or tear clothing; or, the Under Secretary for Health or a designee certifies that a veteran, because of a service-connected disability or disabilities wears or uses one qualifying prosthetic or orthopedic appliance (including, but not limited to, a wheelchair) which tends to wear or tear clothing, or a veteran uses medication prescribed by a physician for one skin condition, which is due to a service-connected disability, that causes irreparable damage to the veteran's outer garments.  38 C.F.R. § 3.810 (a)(1).

A veteran is entitled to an annual clothing allowance for each prosthetic or orthopedic appliance (including, but not limited to, a wheelchair) or medication used by the veteran if each appliance or medication satisfies the requirements of section (a)(1) and affects a distinct type of article of clothing or outergarment.  38 C.F.R. § 3.810 (a)(2).

A veteran is entitled to two annual clothing allowances if he or she uses more than one prosthetic or orthopedic appliance (including, but not limited to, a wheelchair), medication for more than one skin condition or an appliance and a medication, and the appliance(s) or medication (s) each satisfy the requirements of section (a)(1) and together tend to wear or tear a single type of article of clothing or irreparably damage a type out outer garment at an increased rate of damage to the clothing or outer garment due to a second appliance or medication. 38 C.F.R. § 3.810 (a)(3). 

Certain clothing allowance claims require a determination by a Veteran's Health Administration (VHA) Prosthetic Representative or designated physician when a review of the record is necessary.  In all cases where a review is determined to be necessary, the Prosthetic Representative, and/or designated physician, must determine that: (1) Use of the device or skin medication is medically prescribed; and (2) In the case of a device, such device qualifies as a prosthetic or orthopedic appliance; (3) The device or skin medication tends to wear out, tear, or cause irreparable damage to the veteran's clothing; and (4) The veteran actually uses the device or skin medication with sufficient consistency to wear out, tear, or cause irreparable damage to clothing.  See VHA Handbook 1173.15 sec. 3 (b)(c).  The VHA handbook indicates that fabric covered braces, soft orthotics, and non-specialized wheelchairs are examples of items that generally do not tend to tear or wear clothing. VHA Handbook 1173. 15 sec. 8 (b). However, the list is not dispositive, but instead is only a guide in making the ultimate determination in a clothing allowance claim.

Effective August 1, 1972, the initial lump-sum clothing allowance is due and payable for Veterans meeting the eligibility requirements for an annual clothing allowance as of that date (that is, as of August 1).  Subsequent annual payments for those meeting the eligibility requirements will become due on the anniversary date thereafter, both as to initial claims and recurring payments under previously-established entitlement.  38 C.F.R. § 3.810 (b). 

Except as provided in C.F.R. § 3.810 (c)(2), the application for a clothing allowance must be filed within 1 year of the anniversary date (August 1) for which entitlement is initially established, otherwise, the application will be acceptable only to effect payment of the clothing allowance becoming due on any succeeding anniversary date for which entitlement is established, provided the application is filed within one year of such date.  The one-year period for filing the application will include the anniversary date (August 1) and terminate on July 31 of the following year.  38 C.F.R. § 3.810 (c)(1).  If the initial determination of service connection for the qualifying disability is made subsequent to an anniversary date for which entitlement is established, the application for clothing allowance may be filed within 1 year from the date of notification to the Veteran of such determination.  38 U.S.C.A. § 1162; 38 C.F.R. § 3.810 (c)(2).

Facts and Analysis

Retroactive Claim for 2008-2010

In September 2012, the Veteran filed a claim for clothing allowance for the year 2010.  (See File Folder.)  She listed the use of mupirocin ointment for her hypothyroidism on her trunk and all extremities as the basis for her claim.  In an accompanying email dated in August 2012, she indicated that the request was intended to cover retroactive clothing allowance for 2008-2010.  (See VBMS, Email, received 08/31/2012, p. 1.) 

In September 2012, the VAMC denied the Veteran's claim, stating that retroactive clothing allowance payment for 2008-2010 was denied, because there was not a paper trail of continual denials.  (See VBMS, Notification Letter, received 09/06/2012, p. 1.)

In her VA Form 9 filed in October 2012, the Veteran stated that no reason had been given for denial of her claim, with no information provided as to why the criteria for clothing allowance had not been met.  (See File Folder.)  

In the Statement of the Case issued in February 2017, the VAMC noted that clothing allowance awards run from August 1st of one year to July 31st of the next and that applications for annual clothing allowances must be filed within a year of the date of service-connection being granted, with subsequent claims filed by August 1st of the successive years.  (See File Folder.)  The Veteran was granted service connection on December 14, 2007 and had one year from that date to apply for the clothing allowance.  Her claim was not filed until 2012, which was later than the one year mark of the grant of benefits. 

In her VA Form 9 filed in February 2017, the Veteran stated that the VAMC prosthetics department personnel had "repeatedly neglected to see" that the cream or ointment she was basing her claim on was for a skin condition which was discussed in her VA medical records and was the caused by her service-connected hypothyroidism or Hashimoto's Disease.  (See VBMS, VA 9, received 02/10/2017, p. 2.)  In addition, her forearm crutches were issued for her service-connected fibromyalgia and her back brace was issued for injuries caused by VA employees to her neck, shoulders, back and entire spinal column.

A Supplemental Statement of the Case issued in April 2017 stated that the Veteran was rated for a service connected disability in December 2007 and applied for retroactive clothing allowance in October 2012.  (See File Folder.)  The regulations pertaining to clothing allowance provide only a one-year window from the date of the grant of service-connection to apply for clothing allowance; the Veteran's claim was not timely.

The record shows that the Veteran was first granted service connection by a rating decision issued in December 2008, with an effective date of December 17, 2007.  (See VBMS, Rating Decision, received 12/03/2008, p. 1.)  She first applied for clothing allowance for the years 2008-2010 in August 2012.  (See VBMS, Email, received 08/31/2012, p. 1.)

Regardless of whether there is merit to the Veteran's claim for clothing allowance for 2008-2010, the law requires that any such claim be submitted within one year of the date of notification of the grant of service connection for the disability which is the basis for the clothing allowance.  38 C.F.R. § 3.810 (c)(1).  Thus, to be timely, the claim needed to be filed by December 2009.  The date of filing was more than two and a half years after the expiration of the filing period.  As such, as a matter of law, the claim must be denied.


2013 Claim

In May 2013, the Veteran filed a claim for clothing allowance, citing her use of forearm crutches for fibromyalgia and hand arthritis, as well as her Bactroban ointment for Hashimoto Autoimmune Disease.  (See File Folder.)

In September 2013, the VAMC issued a decision denying clothing allowance for 2013.  (See VBMS, Notification Letter, received 09/25/203, p. 1.)  This denial was based on the evidence regarding the Veteran's treatments, her use of prosthetics and braces, and her file regarding the service-connected disabilities.

A Statement of the Case issued in February 2017 stated that the Veteran was not service-connected for a skin disability or for the back disability for which she used her crutches.  (See File Folder.)  As a result, the Veteran was not shown to use a prosthetic device or orthopedic appliance for a service-connected disability which tended to wear out our tear clothing and was not shown to use medication for a service-connected skin disability which caused irreparable damage to outer garments.

In her VA Form 9 filed in February 2017, the Veteran stated that the VAMC prosthetics department personnel had "repeatedly neglected to see" that the cream or ointment she was basing her claim on was for a skin condition which was discussed in her VA medical records and was the caused by her service-connected hypothyroidism or Hashimoto's Disease.  (See VBMS, VA 9, received 02/10/2017, p. 1.)  In addition, her forearm crutches were issued for her service-connected fibromyalgia and her back brace was issued for injuries caused by VA employees to her neck, shoulders, back and entire spinal column.

A Supplemental Statement of the Case issued in May 2017 stated that the Veteran had been issued forearm crutches in March 2013 for her chronic back pain, which was not service connected.  (See File Folder.)  She was prescribed Bactroban ointment, which would not cause staining of the clothes per the VHA Pharmacy workgroup.

The Board has reviewed all of the evidence of record, to include that set forth above.  The Veteran has a service-connected skin disability and is service-connected for hypothyroidism, which she has stated is linked to dry skin.  She also is service-connected for traumatic arthritis, peripheral neuropathy, and fibromyalgia, all of which result in pain.  In order to treat these issues, she was prescribed Bactroban ointment in 2013.

Bactroban is a brand name for mupirocin ointment.  See www.drugs.com.  Mupirocin 2% ointment is listed as a medication that would stain or damage clothing, according to the list available on the VA Patient Care Services Prosthetic and Sensory Aids Service website.  See http://vaww.infoshare.va.gov/sites/prosthetics/Clothing%20Allowance/Guides/MEDS%20THAT%20STAIN%20CLOTHING11172016.xls 

Based on the fact that the Veteran's prescription topical ointment appears to be linked to several service-connected disabilities, and the fact that the ointment is included on the list of medications which would stain or damage clothing on the VA's own website, the Board finds that a clothing allowance for the year 2013 is warranted and should be granted.

The record shows that the Veteran was prescribed a corset-style back brace in October 2009 for her back pain.  (See VBMS, CAPRI, received 07/14/2015, p. 954.)  The record also shows that the Veteran uses bilateral soft hand braces and a soft back brace, as well as a cane, to address her peripheral neuropathy, arthritis, and fibromyalgia.  (See VBMS, Disability Benefits Questionnaire, received 12/27/2012, p. 7.)  While there is evidence that the Veteran uses forearm crutches, it is not shown that these are related to any service-connected disability.  Thus, the record does not show that the Veteran uses any brace or other orthopedic or prosthetic device which has been determined by the VHA Prosthetics services to cause wear and tear to the clothing.  Therefore, a second clothing allowance for prosthetics devices is not warranted. 
 
2016 Claim

In April 2016, the Veteran filed a claim for clothing allowance.  (See File Folder.)  

A Statement of the Case issued in February 2017 stated that the Veteran was not service-connected for a skin disability or a back disability.  (See File Folder.)  As a result, she was not shown to use a prosthetic device or orthopedic appliance for a service-connected disability which tended to wear out our tear clothing and was not shown to use medication for a service-connected skin disability which caused irreparable damage to outer garments.  Specifically, the VAMC noted that the Veteran used a back brace and forearm crutches for her non-service connected back disability.  She used an elastic wrist brace with no exposed metal, issued in July 2011, which did not qualify as one likely to cause any wear and tear to clothing.

In her VA Form 9 filed in February 2017, the Veteran stated that the VAMC prosthetics department personnel had "repeatedly neglected to see" that the cream or ointment she was basing her claim on was for a skin condition which was discussed in her VA medical records and was the caused by her service-connected hypothyroidism or Hashimoto's Disease.  (See VBMS, VA Form 9, received 02/10/2017, p. 1.)  In addition, her forearm crutches were issued for her service-connected fibromyalgia and her back brace was issued for injuries caused by VA employees to her neck, shoulders, back and entire spinal column.

A Supplemental Statement of the Case issued in May 2017 stated that the Veteran was issued an off-the shelf elastic cock-up splint in July 2011 which had no metal which would cause any wear or tear to clothing.  (See File Folder.)  She was issued a back brace for scoliosis in April 2016 for a non-service-connected back disability.  She was issued forearm crutches in March 2013 which she used for her chronic back pain which was not service-connected.  She was prescribed mupirocin ointment which would not cause staining of clothes according to the VHA Pharmacy workgroup.

The Board has reviewed all of the evidence of record, to include that set forth above.  The Veteran has a service-connected skin disability and is service-connected for hypothyroidism, which she has stated is linked to dry skin.  She also is service-connected for traumatic arthritis, peripheral neuropathy, and fibromyalgia, all of which result in pain.  In order to treat these issues, she was prescribed Bactroban ointment in 2016.  

Bactroban is a brand name for mupirocin ointments.  See www.drugs.com.  Mupirocin 2% ointment is listed as a medication that would stain or damage clothing, according to the list available on the VA Patient Care Services Prosthetic and Sensory Aids Service website.  See http://vaww.infoshare.va.gov/sites/prosthetics/Clothing%20Allowance/Guides/MEDS%20THAT%20STAIN%20CLOTHING11172016.xls 

Based on the fact that the Veteran's prescription topical ointment appears to be linked to several service-connected disabilities, and the fact that the ointment is included on the list of medications which would stain or damage clothing on the VA's own website, the Board finds that a clothing allowance for the year 2016 is warranted and should be granted.

The record shows that the Veteran was prescribed a corset-style back brace in October 2009 for her back pain.  (See VBMS, CAPRI, received 07/14/2015, p. 954.)  The record also shows that the Veteran uses bilateral soft hand braces and a soft back brace, as well as a cane, to address her peripheral neuropathy, arthritis, and fibromyalgia.  (See VBMS, Disability Benefits Questionnaire, received 12/27/2012, p. 7.)  While there is evidence that the Veteran uses forearm crutches, it is not shown that these are related to any service-connected disability.  Inasmuch as the record does not show that the Veteran uses any brace or other orthopedic or prosthetic device which has been determined by the VHA Prosthetics services to cause wear and tear to the clothing.  Therefore, a second clothing allowance for prosthetics devices is not warranted. 

ORDER

Entitlement to a retroactive clothing allowance for the years of 2008 through 2010 is denied.

Entitlement to a clothing allowance for the years 2013 and 2016 for the use of mupirocin ointment is granted.

Entitlement to a second clothing allowance for the years 2013 and 2016 for the use of prosthetic or orthopedic assistive devices ointment is denied.




______________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


